          Case 1:18-cv-01552-RJL Document 43 Filed 01/12/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WOODHULL FREEDOM FOUNDATION, et al.                      )
                                                          )
                    Plaintiffs,                           )
                                                          )
         v.                                               )     Case No. 1:18-cv-01552-RJL
                                                          )
 UNITED STATES OF AMERICA, et al.,                        )
                                                          )
                    Defendants.                           )


                       PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs Woodhull Freedom Foundation, Human Rights Watch, Eric Koszyk, Jesse Maley

a/k/a Alex Andrews, and The Internet Archive hereby respond to the Notice of Supplemental

Authority filed by Defendants on January 7, 2021 (Dkt. 41), citing an order denying a motion to

dismiss in United States v. Martono, 2021 WL 39584 (N.D. Tex. Jan. 5, 2021). Defendants recite

that the order rejected Martono’s constitutional overbreadth and vagueness challenges to one of

the statutes under which he was charged, the Allow States and Victims to Fight Online Sex

Trafficking Act of 2017 (“FOSTA”), Pub. L. No. 115-164, 132 Stat. 1253 (2018), which is subject

to a facial challenge here.

       The sole authority cited by the Martono court in concluding that FOSTA is not unconstitu-

tionally overbroad or vague was Judge Katsas’ concurring opinion in the prior D.C. Circuit opinion

in this case. See Martono, 2021 WL 39584, at *2, *3 (citing Woodhull Freedom Found. v. United

States, 948 F.3d 363, 375 (D.C. Cir. 2020) (Katsas, J., concurring in part and concurring in the

judgment). Plaintiffs have already explained at length why such reliance on Judge Katsas’ inter-

pretations of FOSTA, with which the D.C. Circuit disagreed, is unwarranted. See Pls.’ Opp. to
          Case 1:18-cv-01552-RJL Document 43 Filed 01/12/21 Page 2 of 3




Defs.’ Mot. for Summ. J. (Dkt. 38), at 16-18, 21; Reply to Defs.’ Opp. to Pls.’ Mot. for Summ. J.

(Dkt. 39), at 13.

        Plaintiffs also note the Martono decision undermines other of Defendants’ arguments in

this case. Specifically, they have defended FOSTA on several fronts by in part claiming its prohi-

bitions on promoting or facilitating the “prostitution of another person” denote specific unlawful

acts. E.g., Defs.’ Mot. for Summ. J. (Dkt. 37), at 11-12, 22-23, 27-31, 34. But the Martono court

suggests that that is not necessary. It rejected the extent to which website operator Martono con-

tends that the indictment must … identify specific persons who were the object of the prostitution,”

citing an absence of authority “to support the proposition that the indictment must include such

specificity,” and “declin[ing] to find that the specific identity of persons is an essential element of

the offense.” Martono, 2021 WL 39584, at *4. Thus, the court held, the charge against Martono

under 18 U.S.C. § 2421A for owning and operating websites, including cityxguide.com, which

were alleged to have promoted and facilitated prostitution and sex trafficking, had been sufficiently

pled.

        DATED: January 11, 2021

                                                       Respectfully submitted,

                                                              /s/ Robert Corn-Revere
                                                       ROBERT CORN-REVERE
                                                       D.C. Bar No. 375415
                                                       RONALD G. LONDON
                                                       D.C. Bar No. 456284
                                                       Davis Wright Tremaine LLP
                                                       1301 K Street, NW, Suite 500 East
                                                       Washington, D.C. 20005
                                                       Telephone: (202) 973-4200
                                                        Facsimile: (202) 973-4499
                                                        Email: bobcornrevere@dwt.com
                                                               ronnielondon@dwt.com




                                                  2
Case 1:18-cv-01552-RJL Document 43 Filed 01/12/21 Page 3 of 3




                                  LAWRENCE G. WALTERS
                                  Florida Bar No.: 0776599
                                  Pro Hac Vice
                                  Walters Law Group
                                  195 W. Pine Ave.
                                  Longwood, FL 32750-4104
                                  Telephone: (407) 975-9150
                                  Facsimile: (408) 774-6151
                                  Email: Larry@FirstAmendment.com
                                         Paralegal@FirstAmendment.com

                                  AARON MACKEY
                                  D.C. Bar No. 1017004
                                  DAVID GREENE
                                  (admitted in California)
                                  Pro Hac Vice
                                  CORYNNE MCSHERRY
                                  (admitted in California)
                                  Electronic Frontier Foundation
                                  815 Eddy Street
                                  San Francisco, CA 94109
                                  (415) 436-9333
                                  Email: amackey@eff.org
                                         davidg@eff.org

                                  DAPHNE KELLER
                                  Cal. Bar No. 226614
                                  Stanford Cyber Law Center
                                  616 Jane Stanford Way #E016
                                  Stanford, CA 94305
                                  (650) 725-0325
                                  Email: daphnek@stanford.edu

                                  Attorneys for Plaintiffs




                             3
